UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof Amendment No. 6 to ANNUAL REPORT of EUROPEAN INVESTMENT BANK (Name of registrant) Date of end of last fiscal year: December 31, 2013 Name and address of person authorized to receive notices and communications from the Securities and Exchange Commission: Philip J. Boeckman, Esq. Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended December 31, 2013 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit XXII: Underwriting Agreement datedMarch 3, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018. Exhibit XXIII: Opinion of the European Investment Bank (acting through its Legal Directorate) datedMarch 10, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018. Exhibit XXIV: Opinion of Cravath, Swaine & Moore LLP datedMarch 10, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Luxembourg, Grand Duchy of Luxembourg, on the 10th day of March, 2015. EUROPEAN INVESTMENT BANK (Name of registrant) by /s/ Eila Kreivi Eila Kreivi Director Head of Capital Markets Department by /s/Sandeep Dhawan Sandeep Dhawan Head of Funding Americas, Asia, Pacific Capital Markets SIGNATURE OF AUTHORIZED REPRESENTATIVE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Washington, D.C., on the 10th day of March, 2015. EUROPEAN INVESTMENT BANK (Name of registrant) by /s/David O’Sullivan David O’Sullivan Head of Delegation of the Delegation of the European Union to the United States EXHIBIT INDEX Exhibit Document XXII Underwriting Agreement datedMarch 3, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018. XXIII Opinion of the European Investment Bank (acting through its Legal Directorate) datedMarch 10, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018. XXIV Opinion of Cravath, Swaine & Moore LLP datedMarch 10, 2015, in connection with the offering of $4,000,000,000 1.250% Notes due 2018.
